DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
Acknowledgment is made of Applicant arguments/Remarks made in Amendment filed 26 April 2021.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 3, 11, and 14 - 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NAKATA et al; (Publication number: US 2020/0201048 A1), hereafter ‘048.

Regarding claim 1:
	‘048 discloses an electronic apparatus (‘048 ABSTRACT; Figure 1) comprising at least one memory and at least one processor (‘048 Figure 1 13 and 11) which function as: 
 	a line-of-sight detection unit configured to detect a line-of-sight position based on a line-of-sight of a user (‘048 Figure 4 32); and 
 	a control unit (‘048 Figure 1 12) configured to perform control so that, in a state where a first content is displayed on a display unit (‘048 Figure 5 game image 200 corresponding to displayed first content), the line-of-sight detection unit detects the line-of-sight position of the user in response to a second content being displayed on the display unit (‘048 [0056 – 0059] line-of-sight detected while advertisement 202 is displayed with game image 200; see Figure 5), wherein the second content is to be displayed together with the first content (‘048 Figure 5(a) game image 200 displayed together with advertisement image 202).

Regarding claim 2:
	‘048 discloses the electronic apparatus according to claim 1, wherein the control unit is further configured to perform control to hide the second content in response to a predetermined condition being satisfied after the second content is displayed on the display unit (‘048 [0056 – 0059] claimed predetermined condition corresponds to given period of time).


Regarding claim 3:
	‘048 discloses the electronic apparatus according to claim 2, wherein the predetermined condition is that a predetermined time elapses in a sate wherein the line-of-sight position of the user is within a display area of the second content (‘048 [0056 – 0059] advertisement is dismissed as illustrated in Figure 5b when line of sight remains within area 202 for certain period of time).

Regarding claim 11:
	‘048 discloses the electronic apparatus according to claim 1, wherein the control unit is further configured to control to change a display form of the second content in a case where the line-of-sight of the user is within the display area of the second content (‘048 [0064] content is switched).

Regarding claim 14:
	‘048 discloses the electronic apparatus according to claim 1, wherein the at least one memory and the at least one processor further function as the display unit (‘048 Figure 1 processing unit controls display), wherein the control unit is further configured to perform control to display the first content and the second content on the display unit (‘048 Figure 5A see display content0, and wherein the first content is main content to be displayed on the display unit (‘048 Figure 5A and 5B game content is main content), and the second content is content to be displayed temporarily on the display unit (‘048 [0059]).

Regarding claim 15:
	‘048 discloses the electronic apparatus according to claim 1, wherein the at least one memory and the at least one processor further function as a detection unit configured to detect the second content (‘048 [0051] advertisement detected when server sends data device), wherein the control unit is further configured to perform control so that the line-of-sight detection unit detects the line-of-sight position of the user in response to the detection unit detecting the second content (‘048 [0056 – 0059]).
	
Regarding claim 16:
	‘048 discloses the electronic apparatus according to claim 1, wherein the first content is either a home screen or a screen on which an application installed on the electronic apparatus is executed (‘048 Figure 5A – game 200 is an application).

Regarding claim 17:
	‘048 discloses the electronic apparatus according to claim 1, wherein the second content is a banner for notifying a user that new information is received by the electronic apparatus or a banner for promoting a service (‘048 Figure 5A – advertisement 202 construed as banner promoting a service).

Regarding claim 18:
	‘048 discloses a method for controlling an electronic apparatus (‘048 ABSTRACT; Figure 1), the method comprising: 
 	detecting a line-of-sight position based on a line-of-sight of a user (‘048 Figure 4 32); and 


Regarding claim 19:
	Claim 19 is similarly rejected for those reasons discussed above in claim 18 (and additional those reasons disclosed by ‘048 [0042]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘048 in view of KRULCE et al; (Publication number: US 2014/0267034 A1), hereafter ‘034.

Regarding claim 5:
	‘048 does not disclose the electronic apparatus according to claim 1, wherein the control unit is further configured to perform control so that the line-of-sight detection unit does not detect the line-of-sight position of the user in response to the second content being hidden after the second content is displayed on the display unit.
	However, ‘034 discloses systems and method for device interaction based on a detected gaze. More specifically, ’034 discloses deactivating a display component (‘034 Figure 4 416; see also Figure 2 and [0028] display component related to the display content) and further deactivating gaze detection (‘034 ABSTRACT) after a gaze of the user is no longer detected (‘034 Figure 4 422). 
	It would have been obvious to modify ‘048 wherein the control unit is further configured to perform control so that the line-of-sight detection unit does not detect the 

Regarding claim 12:
	‘048 discloses the electronic apparatus according to claim 1, wherein a state where the control unit performs control so that the line-of-sight detection unit detects the line-of-sight position of the user is a state where the line-of-sight detection unit is enabled (‘048 [0056 – 0059] line-of-sight detection occurs while second content is displayed).
	‘048 does not disclose the control unit performs control so that the line-of-sight detection unit does not detect the line-of-sight position of the user is a state where the line-of-sight detection unit is disabled.
	However, ‘034 discloses systems and method for device interaction based on a detected gaze. More specifically, ’034 discloses deactivating a display component (‘034 Figure 4 416; see also Figure 2 and [0028] display component related to the display content) and further deactivating gaze detection (‘034 ABSTRACT) after a gaze of the user is no longer detected (‘034 Figure 4 422). 
	It would have been obvious to modify ‘048 such that the control unit performs control so that the line-of-sight detection unit does not detect the line-of-sight position of the user is a state where the line-of-sight detection unit is disabled, as claimed. Those .


Claim(s) 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘048 in view of Erland George-Svahn (Publication number: US 2016/0109946 A1), hereafter ‘946.

Regarding claim 6:
	‘048 discloses the electronic apparatus according to claim 1, wherein the control unit is further configured to perform control to hide the second content in response to a predetermined time elapsing in a state where the line-of-sight position of the user is within a display area of the second content after the second content is displayed on the display unit (‘048 [0056 – 0059]).
	‘048 does not disclose wherein the control unit is further configured to perform control to hide the second content in response to a time longer than the predetermined time elapsing in a state wherein the line-of-sight position of the user is outside the display area of the second content.
	However, ‘946 discloses systems and methods for gaze input based dismissal of information on a display. More particularly, ‘946 discloses dismissing the object 270 after the gaze is located outside for a second time period (‘946 Figure 2 260).
	It would have been obvious to modify ‘048 wherein the control unit is further configured to perform control to hide the second content in response to a time longer 

Regarding claim 13:
	‘048 does not disclose the electronic apparatus according to claim 1, wherein the control unit is further configured to perform control to hide the second content in a case wherein a banner display timer expires while the line-of-sight position of the user stays outside a display area of the second content after the second content is displayed.
 	However, ‘946 discloses systems and methods for gaze input-based dismissal of information on a display. More particularly, ‘946 discloses dismissing the object 270 after the gaze is located outside for a second time period (‘946 Figure 2 260; the second period of time corresponding to the claimed banner display timer).
	It would have been obvious to modify ‘048 wherein the control unit is further configured to perform control to hide the second content in a case wherein a banner display timer expires while the line-of-sight position of the user stays outside a display area of the second content after the second content is displayed. Those skilled in the art would appreciate providing sufficient time of the content to be displayed, thereby allowing the user to return attention to the content as required.

Allowable Subject Matter
Claims 4 and 7 – 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIHIR K RAYAN whose telephone number is (571)270-5719. The examiner can normally be reached Monday - Friday 9 - 5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 5712727674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MIHIR K RAYAN/Examiner, Art Unit 2623